HOWE, Justice:
(dissenting).
The requirement of rule 69(d) that the officer must have “begun to serve an execution” contemplates the performance of some act by the officer to move the process of execution along to a conclusion. The rule does not specify what that act must be. However, service of an execution includes all acts necessary to complete that process, not just the levy. See Fallows v. Continental & Commercial Trust & Savings Bank, 235 U.S. 300, 35 S.Ct. 29, 59 L.Ed. 238 (1914).
I agree with the majority that rule 69 is poorly drafted. However, that does not justify torturing the phrase “begun to serve an execution” to force it to equate with “levy.” The majority states that rule 69 must be read in its entirety to discern the meaning of the phrase “begun to serve an execution”; however, after so stating, the majority selects only portions of the rule in interpreting that phrase. Contrary to the assertion of the majority, section (b) of rule 69 cannot be summarily dismissed as describing acts that are “entirely permissive.” It is not phrased in precatory language. It uses the imperatives “must” and “shall” no fewer than six times. The last sentence of that section states: “The judgment creditor may require a certified copy of the judgment to be served with the execution upon the party against whom the judgment was rendered_” (Emphasis added.) The fact that a creditor is given discretion in deciding whether to enclose a certified copy of the judgment does not make service of the execution on the judgment debtor discretionary.
The posting of notice so heavily relied upon by the majority cannot be deemed to satisfy the notice requirement set forth in Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314-15, 70 S.Ct. 652, 657-58, 94 L.Ed. 865, 873-74 (1950). To intimate, as does the majority, that the service of a copy of the writ to the out-of-state debtor whose address is known to the creditor was simply a discretionary act not required by rule 69 is to ignore the requirements of due process. No one can argue that posting a notice on a tree in Park City is “reasonably calculated to apprise interested parties [who reside out of state] of the pendency of the action,” Mullane, 339 U.S. at 318, 70 S.Ct. at 659, 94 L.Ed. at 875.
Service of a copy of the writ of execution upon the debtor furthers the execution of *1051the writ, and therefore, such service is an act which begins that process. It is illogical and without basis in our rules to say that posting the notice would “[begin] to serve an execution” but serving a copy of the writ on the judgment debtor would not. Each is an act required by rule 69, each moves the process toward a conclusion, each provides notice that action involving the property is forthcoming, and each is sufficient to “[begin] to serve an execution.” When the sheriff in the instant case caused a copy of the writ to be personally served on the debtor, he had “begun to serve [the] execution.” Having begun to serve the execution before the return date of the writ, the completion of that process, including sale of the property after that date, was proper under rule 69(d).